Citation Nr: 1503558	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-33 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for Crohn's disease, including as secondary to exposure to herbicides.

2.  Entitlement to service connection for valvular heart disease with atrial flutter, including as secondary to exposure to herbicides and/or to Crohn's disease.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014 a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The Veteran requested a videoconference hearing before the Board on the issues of entitlement to service connection for degenerative disc disease of the lumbar and cervical spine, atopic dermatitis, anemia, to include iron deficiency, and renal cyst.  In a December 2014 letter, the RO acknowledged the Veteran's request, which is pending scheduling of a videoconference hearing.  These matters have not been certified to the Board.  Considering this procedural history, these matters will not be addressed by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for Crohn's disease, including as secondary to exposure to herbicides and valvular heart disease with atrial flutter, including as secondary to exposure to herbicides and/or to Crohn's disease.

Service department records reflect that the Veteran served in Vietnam between May 1970 and May 1971; therefore, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he has Crohn's disease secondary to exposure to herbicides in service.  Crohn's disease is not enumerated among the diseases the Secretary has determined are related to herbicide exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, the Veteran may still establish service connection for the claimed Crohn's disease by competent and probative evidence showing that such disease is somehow related to service (including exposure to herbicides therein).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In a March 2011 statement the Veteran's private gastroenterologist noted that he had been caring for the Veteran for the "past year or so."  He stated that he performed a small bowel follow-through on the Veteran and identified fairly significant disease in the ileum consistent with Crohn's disease.  He noted that "There certainly are environmental factors that can contribute to Crohn's disease, many of which are poorly understood.  I do not know of any specific evidence implementing dioxin (Agent Orange), in the development of Crohn's disease, although certainly there may be an association."  Further, the Veteran has credibly testified regarding continuity of symptomatology - thus, raising the issue of direct service connection.  Considering this summary of the evidence, the Board finds that there is a duty to assist by providing a VA examination.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Accordingly, the Board finds that a remand is necessary in order to obtain a VA examination and an adequate and appropriate medical opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet App. 79; see also Duenas v. Principi, 18 Vet. App. 512 (2004); Combee, 34 F.3d 1039 (a Veteran may still establish service connection under other service connection principles if not entitled to a presumption).

In addition, the Veteran asserts that his claimed valvular heart disease with atrial flutter is secondary to the claimed Crohn's disease.  The theory of secondary service connection renders the claims of service connection for Crohn's disease and valvular heart disease with atrial flutter inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Upon remand, however, if the examiner opines that the Crohn's disease is attributable to service, the examiner should provide an opinion on whether the claimed heart disease is secondary to Crohn's disease.

In addition, the AOJ should obtain updated VA treatment records from the Lebanon, Pennsylvania VA Medical Center (VAMC) and provide VCAA notice regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Lebanon, Pennsylvania VAMC dated from April 2014 onward.

2.  Provide VCAA notice regarding secondary service connection for the issues in appellate status.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine whether he has Crohn's disease attributable to service or due to exposure to herbicides in service.  The entire record should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following questions:

a). Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has Crohn's disease attributable to service?

b). Is it at least as likely as not that the Veteran has Crohn's disease attributable to presumed herbicide exposure in service?

The examiner should take as conclusive fact that the Veteran is presumed exposure to Agent Orange and other herbicides as a result of his military service.

c). If and only if the examiner finds that Crohn's disease is related to the Veteran's service, the examiner should also address the question of whether it is at least as likely as not that valvular heart disease with atrial flutter is caused OR aggravated by the Crohn's disease?

A complete rationale must be provided for all opinions rendered.

4.  After completing the above, and any other development as deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




